Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt of Amendment and Response dated 12/8/20 is acknowledged.
Claims 1-37, 42, 48-50, 53 have been canceled.
New claims 55-57 have been added. 
Claims 38-41, 43-47, 51-52, 54-57 are pending in the instant application.
In light of the amendments, the following Objections and Rejections have been withdrawn:

Claim Objections
 Claim 38 is objected to because of the minor informalities. Instant claim 38 has been amended to include new limitations. However, the newly added limitations are light in print. Even though the amended limitations are legible, Examiner suggests submitting claim amendments that are darker in print.

Claim Rejections - 35 USC § 112
	Claims 38-41, 43-47 and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 49 and 50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

	Claim 53 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 2011/0171275 to Jiang et al.
	

The following rejections of record have been maintained and the amendments have been appended to the rejection: 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 38-41, 43-44, 51-52 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0171275 to Jiang et al., in view of US 9561179 to Castan.

	Instant claims 38 recites: A floating drug delivery system (FDDS), comprising:
a) a particle having a hollow, gas-filled core bordered by a wall comprising gelatin, and b) the wall being surrounded by a first coating layer comprising an active ingredient in combination with at least 50% of the coating excipients with hydroxypropyl methyl cellulose (HPMC), wherein the FDDS is capable of remaining in the stomach and of releasing active ingredient to the stomach and proximal small intestine for a period of at least 12 hours. 

Jiang et al. teach gastro retentive drug delivery systems comprising a hollow vesicle and a drug containing layer which surrounding the hollow vesicle (abstract & 0078). In one embodiment, Jiang teaches gas vesicle type gastroretentive drug delivery system [0024-0027, 0055]; and possess the ability to float [0108]. 
	In particular, the drug delivery system of Jiang includes gelatin capsules that comprises gas generating system (see example 2). For the preparation of the gas-vesicle-type gastroretentive drug delivery, Jiang teaches that the hollow vesicle can be any of stomach or intestine soluble capsules including gelatin capsule [0056, 0058), and thus meet instant claims 38 and 39.
	Jiang further teaches any suitable drug may be coated on the hollow gas vesicle or gastroretentive drug carrier [0066, example 3]. The drug containing layer may be any suitable conventional layer [0066], and the drug may be mixed with a sustained release material and coated on the hollow vesicle [0069]. 
In one embodiment, Jiang teaches sustained release materials such as hydroxypropyl methyl cellulose, hydroxypropyl cellulose, etc., preferably in amounts of 10-70% w/w of the sustained release layer or more preferably 20-50% [0069]. Jiang not only teaches sustained release materials, but also teaches including adhesive materials such as hydroxypropyl methyl cellulose, ethyl cellulose, hydroxypropyl cellulose etc. Thus, Jiang teaches including the same cellulose materials for sustained release materials and adhesive agents. The active agent in the drug containing layer includes drugs such as hypnotic and stability drugs, psychotherapeutics [0075]. The drug containing layer may also be mixed with slow-release materials, such as hydroxypropyl claim 40.
	Jiang fails to exemplify or clearly envisage a composition wherein a hollow vesicle wall is surrounded and coated with a first coating comprising an active agent and HPMC, as required by instant claim 38. However, Jiang suggests sustained release materials can include HPMC, in amounts of 10-70% (claim 38 require at least 50%) and other polymers such as hydroxypropyl cellulose also claimed in the instant claim 44.  
Example 3 of Jiang teaches coating gelatin capsule directly with an active agent present along with ethylcellulose, polyethylene glycol and ethanol, followed by a controlled release coating comprising Eudragit, plasticizer, ethylcellulose, polyethylene glycol and ethanol. Thus, Jiang suggests coating a gelatin capsule with a drug containing layer and a polymer. Jiang suggests HPMC, HPC and other polymer such as acrylic polymers as sustained release materials in amounts from 10% to as high 70%wt/w, with an intention provide the release for a desired amount of time [0069]. While the example compositions utilize Eudragit polymer as a polymer in the drug containing layer, Jiang also teaches HPMC, HPC for their sustained release effect [0069]. Further, while instant claims do not particularly recite any active agent, Jiang teaches delivering a number of active agents and further suggests that the drugs can be delivered such that they reside in colon for a prolonged time and therefore enable administer once every 24h, 36h or even longer up to 48 hrs [0072].
In this regard, Castan teaches pharmaceutical compositions comprising controlled release coated microparticles each comprising a floating core, on the surface 
	Fig. 1 is a diagrammatic representation in cross-section of a coated microparticle used in the pharmaceutical compositions of the invention where a floating core is coated with an active agent followed by a controlled release layer (col. 2, l 65-col. 3, l 2). Castan teaches that the active principle is coated arranged on the surface of the floating core, optionally using a binder, thus forming a layer of active principle which will be covered by the controlled-release coating (col. 6, l 35-39). Castan teaches that the binder allows a better adhesion of the active principle to the floating core, and the binders include water-soluble polymers such as hydroxypropyl cellulose, hydroxypropyl methyl cellulose and suggests 5-95%, and includes other excipients such as surfactants, preservative, buffers, protective agents, colorants and mixtures thereof (col. 6, 35-54). For the controlled release coating, which is coated on active agent (col. 6, l 54-58), and include water insoluble film former, water soluble polymer and a plasticizer (col. 1-7). The water soluble polymer includes HPMC (12-18). Production of floating granules is described in the examples of Castan. Thus, the binder material, HPMC, and an active agent in a single layer coating the floating core meet instant active agent layer comprising HPMC and an active.

Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to employ the instant claimed HPMC as a sustained release polymer in the active agent comprising coating layer, covering gelatin 
 Further, one of an ordinary skill in the art would have been able to optimize the suitable amounts of HPMC depending on the desired release time and also depending on the solubility properties of the active agent, with an expectation to provide the drug release for a long duration of time, beyond 8 hours to as long as 12 hours or more because Jiang teaches that the floating drug delivery system is capable of floating for a long 12 hours [0102, 0115]. One would be motivated to do so because Jiang suggests 10-70% sustained release polymers and Castan suggests 5-95% of the same HPMC polymers. Thus, even though Jiang does not exemplify the claimed HPMC and teaches overlapping amounts of claims, one skilled in the art would have been able to employ HPMC, HPC etc., in their ability to provide sustained release (suggested by Jiang). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

claims 43 and 44, Jiang teaches combination of polymers in the active agent containing coating. [0069] teaches employing one or more sustained release polymers wherein the polymers can include a combination of HPMC and HPC. Hence, a skilled artist would have been able to employ a combination of suitable sustained release polymers and still obtain a desired release of the active agent while keeping the delivery system floating for a long time. Furthermore, since Jiang teaches as well as suggests the claimed structure of the composition, it is implicit that the delivery system of Jiang is capable of remaining in the stomach and proximal intestine for at least a period of 12 hours maintains the delivery profile and even when mechanically damaged (required by claim 41).
Jiang teaches that gastroretentive formulation is a special formulation that is designed according to the principles of the hydronamically balanced sustained/controlled drug delivery system and can float on gastric juice and release drug continuously over oral administration. Jiang teaches that the density of the delivery system is less than that of the gastric content, such formulation usually keeps floating and remains in the stomach for 5-6 hours. Thus, the release time of the drug in the stomach is extended so that the drug as much as possible could reach the absorption site, thereby the drug absorption is improved, the bioavailability is enhanced, and the action time of the drug is prolonged (col. 1). The system of Jiang has a density of less than 1.0g/cm3 (0023), and meets instant claims 51 and 52.
	While Jiang teaches an isolating layer and/or water proofing layer that is included between the hollow vesicle and the drug-containing layer to protect the vesicle due to degradation by gastric juices and further affect the floating performance in the stomach .


6.	Claims 45-46 and 56-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0171275 to Jiang et al., in view of US 9561179 to Castan as applied to claims 38-41, 43-44, 51-52 and 54 and further in view of Levina et al ((International Journal of Pharmaceutics,, 2004).
	Instant claims recite HPMC and starch in the same (45-46) or different coating layers (claims 47 and 56-omprising an active agent. 
Example 3 of Jiang teaches a drug layer comprising polyethylene glycol and ethyl cellulose, suggesting mixtures of polymers. However, Jiang does not teach a mixture of HPMC and starch (claim 45) or a ratio of 8:1-1:1 (claim 46). It is noted that claim 46 allows equal amounts of HPMC and starch. Jiang also lacks the limitation of claims 56 and 47 i.e.,  at least two active ingredient containing coating layers having distinct ratios of hydroxypropyl methylcellulose (HPMC) and starch, the outer layer typically comprising a larger amount of hydroxypropyl methylcellulose (HPMC), relative to the starch, than the inner layer.
 	Jiang et al. teach gastro retentive drug delivery systems comprising a hollow vesicle and a drug containing layer which surrounding the hollow vesicle (abstract, 0066 & 0078). Jiang teaches that the gas-filled core is coated with a drug and sustained 
Levina studied the effect of excipients on drug release from HPMC matrices in oral drug delivery systems. Levina teaches that the drug release from HPMC matrices depend on several factors such as type of polymer, drug, their ratio, fillers used in the composition among which starch is widely used as swelling agents and for controlling the release of drugs (p 2746). Levina teaches compositions comprising drug and HPMC, in the presence of lactose, MCC and starch (table 2, p 2748 col. 2) and that compositions with partially pregelatinized starch (PPS)  provided slowest drug release (p 2748, col 2) owing to the slowest penetration of water (p 2749-2750). Further, Levina teaches that the release from HPMC is not dependent upon pH in the presence PPS (p 2750-col. 1). Levina further teaches an increase in the level of PPS reduced the dissolution of drug (col. 2, p 2750, fig 5-6) and with concentration of 20% HPMC and PPS in the range of 35-49% provided a swelled and structure and slower drug release (p 2751). 
Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to modify the floating drug delivery device of Jiang (modified by Castan) by further combining partially pregelatinized starch of Levina with HPMC in the drug containing layer surrounding the gelatin capsule because, Levina teaches that the drug release from HPMC is based on the glassy transition of the polymer in to a rubber gel that occurs as a result of water absorption/hydration of the polymer, diffusion capacity, gel strength, that a rapid gel formation to prevent rapid ingress of water as well as high gel strength are critical factors in the drug release from 
Jiang does not teach two layers comprising an active agent and HPMC. However, Example 3 of Jiang teaches a drug coating over coated with a controlled release polymer. On the other hand, Jiang also teaches employing an additional layer comprising HPMC and materials such as pregelatinized starch [0063] and polymeric materials such as HPMC, Eudragit [0064].  One of an ordinary skill in the art would have recognized from the teachings of Jiang and Levina references that a combination of HPMC and starch, in optimum amounts, not only imparts water proofing and isolating layer but also for provides a gellable layer that enables a sustained release of an active agent. As explained above, Levina teaches that the incorporation of starch in HPMC renders the formation of a gel, water penetration in HPMC matrix containing starch is much slower and thus the combination of hypromellose and PPS results in a sustained release. Hence, a skilled artisan would have been motivated to employ more than one layers comprising the same active agent or different active agents, and further an optimum ratio of HPMC: starch over the gelatin shell of Jiang with an expectation to provide the desired release rate of the active.  

  
Double Patenting
6.	Claims 38-41, 43-44, 51-52 and 54 -57 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 US Patent 10881614 in view of US 2011/0171275 to Jiang et al.
Instant and patented claims are directed to floating drug delivery systems, having a density that is same as that of the instant claimed density. Both sets of claims require a gas filled core having a gelatin shell and coated with an aqueous polymer that is further surrounded by a coating made of same materials such as those claimed in the instant. For instance, both sets of claims recite HPMC and starch. Instant claims do not exclude niacinamide and hence meet instant claim 40.
Patented claims do not recite the instantly added “at least 50% of the coating includes HPMC” (claim 38) or “at least 75% of the coating includes HPMC”.
The teachings of Jiang, discussed above, are incorporated here. 
Jiang et al. teach gastro retentive drug delivery systems comprising a hollow vesicle and a drug containing layer which surrounding the hollow vesicle (abstract & 0078). In one embodiment, Jiang teaches gas vesicle type gastroretentive drug delivery system [0024-0027, 0055]; and possess the ability to float [0108]. 
	In particular, the drug delivery system of Jiang includes gelatin capsules that comprises gas generating system (see example 2). For the preparation of the gas-vesicle-type gastroretentive drug delivery, Jiang teaches that the hollow vesicle can be any of stomach or intestine soluble capsules including gelatin capsule [0056, 0058).

In one embodiment, Jiang teaches sustained release materials such as hydroxypropyl methyl cellulose, hydroxypropyl cellulose, etc., preferably in amounts of 10-70% w/w of the sustained release layer or more preferably 20-50% [0069]. Jiang not only teaches sustained release materials, but also teaches including adhesive materials such as hydroxypropyl methyl cellulose, ethyl cellulose, hydroxypropyl cellulose etc. Thus, Jiang teaches including the same cellulose materials for sustained release materials and adhesive agents. The active agent in the drug containing layer includes drugs such as hypnotic and stability drugs, psychotherapeutics [0075]. The drug containing layer may also be mixed with slow-release materials, such as hydroxypropyl methyl cellulose, Eudragit, etc., and excipients. Example 1 of Jiang is directed to rosiglitazone and thus meet the negative limitation of claim 40.
	Jiang fails to exemplify or clearly envisage a composition wherein a hollow vesicle wall is surrounded and coated with a first coating comprising an active agent and HPMC, as required by instant claim 38. However, Jiang suggests sustained release materials can include HPMC, in amounts of 10-70% (claim 38 require at least 50%) and other polymers such as hydroxypropyl cellulose also claimed in the instant claim 44.  
Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to optimize the amounts of HPMC, in the 
 While the patented claims do not recite the release rates as in claim 38 and new claim 54, one skilled in the art would have been expected to achieve the claimed release because the patented claims as well as Jiang et al teach the same floating drug delivery device for providing a prolonged delivery of the active agent. Further, choosing the optimum amounts of HPMC and starch combination, in the patented claims for the release of the active in the same type delivery system, FEDDS, would have been obvious for one skilled in the art at the time of the instant invention was made. Motivation to choose optimum amounts comes from the teachings of the same combination of HPMC and starch by the copending claims.   

 
Response to Arguments
Applicant's arguments filed 08/24/21 have been fully considered but they are not persuasive.
Applicants’ arguments regarding the teachings of Jiang, for the rejection under 35 USC 102(a), have been considered and the rejection has been withdrawn.

Arguments regarding the rejection under 35 USC 103(a):
Applicants argue that instant gelatin capsules of the present application according to the instant claim 38 is capable of staying afloat in the stomach and continuously releasing API at a consistent rate for over 12 hours, owing to the presence of HPMC in the drug coating layer. It is argued that that none of the prior art teaches the claimed HPMC/API. It is argued that the Office admits Jiang fails to exemplify or clearly envisage the claimed HPMC and active agent in the coating layer. It is argued that Example 3 employs Eudragit RL100 that is a water-proofing layer or isolating layer and not the claimed HPMC/API layer. It is argued that Jiang that does not teach a floating capsule without a water proofing layer. It is argued that hence, one skilled in the art would not have been motivated to choose HPMC in the active agent containing layer or as innermost coating layer when the two layers are present (example 12).  
Applicants’ arguments are not persuasive because Jiang not only teaches Eudragit as a water proofing layer (example 3), but also teaches that the floating drug delivery system can also be prepared without a waterproofing layer [0023, 0060]. In one embodiment, Jiang teaches that the drug may be mixed with a sustained release material and coated on the hollow vesicle [0068]. Jiang teaches that the drug containing layer also contains sustained release polymer, such as HPMC [0069]. Jiang also teaches HPMC in amounts of 10-70% [0069]. Thus, even though Jiang does not exemplify the claimed HPMC and teaches overlapping amounts of claims, one skilled in the art would have been able to employ HPMC, HPC etc., in their ability to provide sustained release (suggested by Jiang). In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further, one skilled in the art would have recognized from the teachings of Castan that a coating layer comprising active agent along with HPMC can be successfully coated on a floating core to provide a desired controlled release of the active agent. One of an ordinary skill in the art would have been able to optimize suitable amounts of HPMC depending on the desired release time and also depending on the solubility properties of the active agent, with an expectation to provide the drug release for a long duration of time, beyond 8 hours to as long as 12 hours or more because Jiang teaches that the floating drug delivery system is capable of floating for a long 12 hours [0102, 0115]. One would be motivated to do so because Jiang suggests 10-70% sustained release polymers and Castan suggests 5-95% of the same HPMC polymers. Additionally, Jiang teaches delivery system without isolating layer/proofing layer, and hence the argument that Jiang teaches Eudragit is not persuasive.  
Applicants argue that Castan teaches cellulose acetate phthalate core particles that can be in a coating layer comprising an API and a release controlling polymer and that cellulose acetate phthalate is a gastric juice resistant excipient. It is argued that the floating capabilities of the cores (of Castan) will not be dependent on waterproofing layer because the cores are solid and gastric resistant. It is argued that the drug delivery compositions of Castan are not comparable to that of Jiang. Applicants’ arguments are not persuasive, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Castan also teaches controlled release floating microparticles containing 5-95% HPMC as a binder to allow better adhesion of the active principle to the floating core, provide floatation for a long time (col. 4, l 1-7) and provide controlled release of active agent. Accordingly, one skilled in the art would also have looked to the analogous teachings (floating drug delivery systems) of Castan to employ HPMC along with the drug in the drug containing layer, with an expectation to provide a controlled release of the active. In response to the argument that Jiang does not teach directly coating gelatin shell with HPMC and active, and the argument that Example 7 and the results in figure 8 provides release of active for over 12 hours, it is noted that example 7 includes a combination of HPMC and starch, whereas instant pending claims (except claims 45-47 and 57) do not require starch in combination with HPMC. Applicants have not provided any evidence to show that the release rates obtained with the specific compositions of the specification can be extrapolated to the entire scope of the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Additionally, as explained above, instant claims also allow for an overcoating in view of the “comprising language”. Furthermore. Jiang teaches that the device is capable of floating for 12 
Applicants argue that Levina does not disclose or reasonably suggest a hollow, gas-filled core bordered by a wall comprising an active ingredient in combination with HPMC and at least 50% of the coating excipients are HPMC, and as such, cannot be used to remedy the deficiencies of Jiang and Castan. However, as explained above, Applicants’ arguments are not persuasive, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Levina has been cited to show that excipients such as microcrystalline cellulose and pregelatinized starch on the release of drug from HPMC matrix system. Levina has not been relied upon for a floating core, instead for providing sustained release of active agents. A skilled artisan would have expected a slow release because of starch and HPMC. Hence, Applicants’ arguments are not found persuasive.

Double Patenting Rejection
	In response to the above rejection (response dated 8/24/21) Applicants defer filing the terminal disclaimer, until the indication of allowable subject matter in the copending claims. Applicants have not provided any arguments with respect to the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on (571)272-0591, Generally M- F 9 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611